Citation Nr: 0210661	
Decision Date: 08/28/02    Archive Date: 09/05/02

DOCKET NO.  00-05 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for Achilles' 
tendinitis of the left ankle, currently rated 10 percent 
disabling.

2.  Entitlement to a temporary total rating under 38 C.F.R. 
§ 4.29 for hospitalization at St. Francis Hospital in 
Memphis, Tennessee, for the periods from November 22 - 23, 
1993 and January 10 - 12, 1994.

3.  Entitlement to a temporary total rating under 38 C.F.R. 
§ 4.29 for hospitalization at the Jackson, Mississippi, VA 
Medical Center (VAMC) for the period from April 7 - 23, 1999.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from May 1974 to January 
1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 rating decision by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claims for an increased 
evaluation in excess of 10 percent for Achilles' tendinitis 
of the left ankle, and a temporary total rating under 38 
C.F.R. § 4.29 for hospitalization at the Jackson VAMC for the 
period from April 7 - 23, 1999.  In the course of the appeal, 
the veteran was also denied a temporary total rating under 38 
C.F.R. § 4.29 for hospitalization at St. Francis Hospital in 
Memphis, Tennessee, for the periods from November 22 - 23, 
1993 and January 10 - 12, 1994.

In correspondence dated in April 2001, the veteran indicated 
that he was seeking service connection for a back disability 
(claimed as secondary to his service-connected left ankle 
disability) and a total disability rating for individual 
unemployability due to his service-connected disabilities 
(TDIU).  Also, at the veteran's hearing at the RO in February 
2002 before the undersigned traveling Board Member, he 
presented oral statements indicating that he desires to claim 
entitlement to service connection for residuals of a cold 
injury of his right ankle, a psychiatric disorder (claimed as 
secondary to his service-connected left ankle disability), 
and a bilateral knee disability (claimed as secondary to his 
service-connected left ankle disability).  As these issues 
have not been adjudicated, they are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The Achilles' tendinitis of the left ankle is currently 
manifested by joint pain and tenderness of the adjoining soft 
tissues which are productive of marked limitation of left 
ankle motion.

2.  Achilles' tendinitis of the left ankle is currently the 
veteran's only service-connected disability.

3.  The veteran's hospitalization from November 22 - 23, 1993 
at St. Francis Hospital in Memphis, Tennessee, did not 
involve treatment for a service-connected disability for a 
period in excess of 21 days.

4.  The veteran's hospitalization from January 10 - 12, 1994 
at St. Francis Hospital in Memphis, Tennessee, did not 
involve treatment for a service-connected disability for a 
period in excess of 21 days.

5.  The veteran's hospitalization from April 7 - 23, 1999 at 
the Jackson, Mississippi, VAMC, did not involve treatment for 
a service-connected disability for a period in excess of 21 
days.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation for Achilles' 
tendinitis of the left ankle have been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991 & Supp. 2001); 38 
C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5024-5271 (2001). 

2.  The criteria for a temporary total disability evaluation 
based upon a period of hospitalization from November 22 - 23, 
1993 at St. Francis Hospital in Memphis, Tennessee, have not 
been met.  38 C.F.R. § 4.29 (2001); Sabonis v. Brown, 6 Vet. 
App. 426 (1994).

3.  The criteria for a temporary total disability evaluation 
based upon a period of hospitalization from January 10 - 12, 
1994 at St. Francis Hospital in Memphis, Tennessee, have not 
been met.  38 C.F.R. § 4.29 (2001); Sabonis v. Brown, 6 Vet. 
App. 426 (1994).

4.   The criteria for a temporary total disability evaluation 
based upon a period of hospitalization from April 7 - 23, 
1999 at the Jackson, Mississippi, VAMC, have not been met.  
38 C.F.R. § 4.29 (2001); Sabonis v. Brown, 6 Vet. App. 426 
(1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001), now requires VA 
to assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).

The RO has provided the veteran with express notice of the 
VCAA in correspondence dated in March 2001.  In the letter of 
March 2001, the RO explained the provisions of VCAA.  The RO 
also informed the veteran of the information and evidence 
that was needed to substantiate his claim.  Specifically, the 
RO told the veteran he needed to obtain evidence showing that 
his medical condition had worsened and evidence showing 
hospitalization in excess of 21 days for his service-
connected left ankle disability.  The RO also notified the 
vetreran that VA had already requested on the veteran's 
behalf reports of a VA examination of August 1999 and reports 
of treatment the veteran had had at the VA Medical Center in 
Memphis.  In addition, the veteran was informed that he 
needed to submit medical records from his private physicians, 
or, in the alternative, authorizations enabling VA to get the 
private records for him.  Thus, as is required under the 
provisions of 38 U.S.C.A. §§ 5103 and 5103A, he has been made 
aware of the information and evidence necessary to 
substantiate his claims, he has been informed as to what VA 
would obtain for him and what he needed to submit himself, 
and he has been provided opportunities to submit such 
evidence.  A review of the claims file also shows that VA has 
conducted reasonable efforts to assist him in obtaining 
evidence necessary to substantiate his claims.  He has also 
been provided with a VA examination which address the 
increased rating claim on appeal.  The records relating to 
his periods of hospitalization for which he claims 
entitlement to Paragraph 29 benefits have also been obtained 
and associated with the evidence.  Finally, he has not 
identified any additional, relevant evidence that has not 
otherwise been requested or obtained.  
 
The veteran has been notified of the evidence and information 
necessary to substantiate his claims, and he has been 
notified of VA's efforts to assist him.  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating the claims.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 2001).  The standard of 
review for cases before the Board are as follows: when there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (Court) stated that "a 
(claimant) need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. At 54.

(a.)  Entitlement to an increased evaluation for Achilles' 
tendinitis of the left ankle, currently rated 10 percent 
disabling.

The veteran's service medical records show onset of chronic 
Achilles' tendinitis of his left ankle in December 1974 
during active duty.  After service, he filed a claim for VA 
compensation for this disability in January 1981.  By RO 
decision dated in April 1981 he was granted service 
connection and a noncompensable rating for tendinitis of the 
left ankle.  At the time of this decision this is the 
veteran's only service-connected disability.

The file includes a copy of a Social Security Administration 
(SSA) decision dated on July 1996 which determined that the 
veteran was disabled for purposes of entitlement to SSA 
disability benefits as of October 1993 due to a ruptured disc 
at L5-S1, paralysis of his thumb and two fingers of his left 
hand as a result of nerve and artery damage from a stab wound 
to his left arm, hypertension, mental illness (diagnosed as 
depression) and memory loss, and tendinitis of his left lower 
extremity.

In November 1996, the Board granted the veteran's appeal for 
a compensable rating for Achilles' tendinitis of the left 
ankle.  The favorable appellate decision was implemented by 
the RO in a December 1996 rating decision which awarded the 
veteran a 10 percent rating for this disability.

In April 1999 the veteran reopened his claim for an increased 
evaluation in excess of 10 percent for his service-connected 
Achilles' tendinitis of the left ankle.  His disability was 
examined by VA in August 1999.  At the examination, the 
veteran reported that he experienced pain, limitation of 
motion and limitation of use of his left ankle due to 
Achilles' tendinitis.  Pain increased with walking.  He 
reported that he was unable to keep any jobs because he could 
not stand on his feet for prolonged periods and could not 
walk much.  He stated that he had been prescribed 
nonsteroidal anti-inflammatories, painkillers and muscle 
relaxants in the past but discontinued their use because he 
obtained no relief from them.  The pain was described as 
being chronic in nature but stable, with flare-ups only 
during changes in weather or with prolonged standing.  
Swelling occurred on an on-and-off basis.  He denied 
experiencing any numbness or tingling sensations.  He used a 
cane and also wore an orthopedic ankle corset but reported 
that the corset did not significantly relieve his symptoms.  
There was no history of left ankle surgery.  The examiner 
noted that the veteran had a history of a traumatic left 
ankle injury during his period of military service which 
resulted in the current disability.

Objective examination of the veteran's left ankle in August 
1999 revealed mild joint effusion with tenderness over the 
Achilles' tendon and global tenderness across the ankle but 
no medial or lateral tenderness over the malleolus.  No 
crepitus or redness, increased warmth around the ankle joint, 
or evidence of septic arthritis was noted.  Sensation was 
within normal limits.  On range of motion testing there was 
no pain when the left ankle was in the neutral position at 90 
degrees.  Plantar flexion was to 45 degrees with onset of 
pain at 35 degrees.  Dorsiflexion was to 45 degrees with no 
pain reported on dorsiflexion.  The examiner deemed the 
veteran's passive and active range of motion of his left 
ankle to be within normal limits.  X-ray revealed the 
presence of soft tissue edema bimalleolar and calcification 
of the distal interosseous membrane but there was no evidence 
of acute fracture.  The diagnoses were Achilles' tendinitis 
of the left ankle interfering with the veteran's life 
secondary to decreased stamina for standing and walking; soft 
tissue edema around the ankle secondary to Achilles' 
tendinitis; and calcification of the distal interosseous 
membrane probably secondary to history of trauma and chronic 
inflammation.

VA outpatient medical records show that the veteran was 
treated for chronic tendinitis of the left ankle in March 
2001.  He reported that he used a cane and supportive brace 
from his left ankle.  Physical examination revealed 10 
degrees of dorsiflexion and full plantar flexion, full 
subtalar motion, a sensate plantar and dorsal, tenderness of 
the Achilles' tendon and retrocaneal bursa, tenderness over 
his posterior tibial tendon and minimal tenderness over the 
peroneals.  He displayed good posterior tibial function and 
5/5 strength.  X-rays revealed some calcifications in the 
ankle and a posterior talar spur but otherwise no significant 
bony pathology.  

At a February 2002 hearing, the veteran reported receiving 
treatment for his left ankle from Drs. Balconis and Snyder at 
Deporres Health Center.  Private medical records from 
Deporres Health Center show that he was treated for 
complaints of left ankle pain in April 2001.  

The transcript of a February 2002 RO hearing before the 
undersigned traveling Board Member shows that the veteran 
testified, in pertinent part, that he felt that his left 
ankle symptoms due to Achilles' tendinitis prevented him from 
holding a job because he was unable to walk far or stand for 
prolonged periods of time.  He reported that he experienced 
occasional instability of his left ankle joint, swelling 
approximately two times per month, and chronic pain and pain 
on motion with aggravation of his symptoms by damp weather.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2001).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2001).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2001).

A thorough evaluation of a musculoskeletal or orthopedic 
disability for rating purposes requires consideration of any 
functional loss due to pain, incoordination, weakness, or 
fatigability.  38 C.F.R. §§ 4.40, 4.45 (2001); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  VA medical examinations should 
address whether or not there is pain on use of the affected 
joint, weakened movement, excess fatigability, incoordination, 
or any other disabling symptom.  The question of whether pain 
could significantly limit functional ability during flare-ups 
or when the joint is used repeatedly over a period of time 
should also be addressed.  These determinations should, if 
feasible, be portrayed in terms of the degree of additional 
range-of-motion loss due to pain on use or during flare-ups 
beyond that clinically demonstrated.  On reviewing the claims 
file, we find that the VA examination of August 1999 
adequately addressed the matters of functional loss due to 
pain, incoordination, weakness, or fatigability as 
contemplated by 38 C.F.R. §§ 4.40, 4.45.  

The veteran's Achilles' tendinitis of the left ankle is rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5024 (2001) as 
analogous to tenosynovitis.  This Code provides that 
tenosynovitis will be rated on limitation of motion of 
affected parts as degenerative arthritis.  Degenerative 
arthritis will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.).  (See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2001).)  Limitation of motion 
of the ankle is rated under the criteria contained in 38 
C.F.R. § 4.71a, Diagnostic Code 5271 (2001), which provides 
for a 10 percent evaluation for moderate limitation of 
motion.  A 20 percent evaluation is assigned for marked 
limitation of ankle motion.  The schedule does not provide 
for a higher evaluation than 20 percent.   

The objective medical evidence shows that the range of motion 
of the veteran's left ankle on plantar flexion was to 45 
degrees with onset of pain at 35 degrees.  Dorsiflexion was 
to 45 degrees with no pain reported on dorsiflexion.  Though 
the examiner deemed the veteran's passive and active range of 
motion of his left ankle to be within normal limits, we note 
that there is ample objective evidence of joint pain and 
tenderness of the soft tissues which necessitate a supportive 
brace and a cane and prescription medication (notwithstanding 
his reported disdain of using the medication).  We further 
note that the veteran has demonstrable problems with 
prolonged standing and use of his left ankle due to his 
Achilles' tendinitis symptoms such that the functional loss 
produced by these symptoms more closely approximate the level 
of impairment due to marked limitation of motion.  (See 38 
C.F.R. § 4.7)  Therefore, resolving all doubt in the 
veteran's favor, we find that the assignment of a 20 percent 
rating for left ankle Achilles' tendinitis is warranted, 
subject to the controlling laws and regulations governing 
awards of VA compensation benefits.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

To the extent that the veteran contends that a rating above 
20 percent is warranted for his left ankle disability, the 
applicable rating schedule does not provide for a higher 
rating.  Other Diagnostic Codes in 38 C.F.R. § 4.71a which 
are used for rating ankle disabilities address impairment due 
to ankylosis of the ankle (Diagnostic Code 5270), ankylosis 
of the subastragalar or tarsal joint (Diagnostic Code 5272), 
malunion of the os calcis or astragalus (Diagnostic Code 
5273), or residuals of an astragalectomy (Diagnostic Code 
5274).  As none of these symptoms are demonstrated in the 
medical evidence, the Diagnostic Codes used to rate them may 
not be applied to the facts of this case.    

We also find that there is no evidence demonstrating that the 
symptomatology associated with the veteran's Achilles' 
tendinitis of the left ankle presents an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  In this regard, the 
Achilles' tendinitis of the left ankle is not the sole reason 
for the veteran being unable to pursue gainful employment.  
The SSA decision of July 1996 shows that in addition to his 
left ankle disability, he is impaired by other non-service-
connected psychiatric and physical disabilities.  Therefore, 
the Board is not required to discuss the possible application 
of an extraschedular rating for Achilles' tendinitis of the 
left ankle under the provisions of 38 C.F.R. § 3.321(b)(1) 
(2001).  See Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); 
Fisher v. Principi, 4 Vet. App. 53 (1993).


(b.)  Entitlement to a temporary total rating under 38 C.F.R. 
§ 4.29 for hospitalization at St. Francis Hospital in 
Memphis, Tennessee, for the periods from November 22 - 23, 
1993 and January 10 - 12, 1994, and at the Jackson, 
Mississippi, VAMC for the period from April 7 - 23, 1999.

The records associated with the veteran's hospitalization at 
St. Francis Hospital in Memphis, Tennessee, show that his 
admission at this facility for the period of November 22 - 
23, 1993, was for a lumbar myelogram to address his 
complaints of low back pain with pain radiating down his 
right hip and lower extremity.  No treatment for his service-
connected Achilles' tendinitis of the left ankle was shown in 
these records.

The records associated with the veteran's hospitalization at 
St. Francis Hospital in Memphis, Tennessee, show that his 
admission at this facility for the period of January 10 - 12, 
1994, was for surgery to treat a diagnosis of a herniated 
disc at his L5-S1 vertebrae, manifested by complaints of low 
back pain with pain radiating down his right hip and lower 
extremity.  No treatment for his service-connected Achilles' 
tendinitis of the left ankle was shown in these records.

The records associated with the veteran's hospitalization at 
the Jackson, Mississippi, VAMC for the period from April 7 - 
23, 1999, show that his admission at this facility was for 
impatient psychiatric treatment of a major depressive 
disorder with psychosis.  Though he received medication for 
complaints of knee pain during the course of his stay at the 
VAMC, the records do not show any specific treatment for his 
service-connected Achilles' tendinitis of the left ankle.

At the veteran's RO hearing in February 2002 before the 
undersigned traveling Board Member, he testified that during 
his hospitalizations at St. Francis Hospital in 1993 and 1994 
and at the VAMC in 1999 he was admitted at these facilities 
for several medical reasons which also included for 
administering inpatient treatment for his service-connected 
left ankle disability.

A total disability rating will be assigned without regard to 
other provisions of the rating schedule when it is 
established that a service-connected disability required 
hospital treatment in a VA or an approved hospital for a 
period in excess of 21 days or hospital observation at VA 
expense for a service-connected disability for a period in 
excess of 21 days.  38 C.F.R. § 4.29 (2001).  Notwithstanding 
that a hospital admission was for disability not connected 
with service, if during such hospitalization, hospital 
treatment for a service-connected disability is instituted 
and continued for a period in excess of 21 days, the increase 
to a total rating will be granted from the first day of such 
treatment.  If service connection for the disability under 
treatment is granted after hospital admission, the rating 
will be from the first day of hospitalization if otherwise in 
order.  38 C.F.R. § 4.29.

Benefits under 38 C.F.R. § 4.29 arise from hospitalization 
for service-connected disabilities.  The veteran's 
hospitalizations at St. Francis Hospital and at the VAMC for 
the periods of time previously stated were for treatment of a 
low back disability and a psychiatric disorder, respectively.  
At the present time he is not service-connected for either a 
chronic low back disability or for a psychiatric illness.  
Notwithstanding his hearing testimony which alleges that he 
received treatment for his service-connected Achilles' 
tendinitis of his left ankle during the aforementioned 
private and VA hospitalizations, the hospitalization reports 
do not corroborate his testimony in this regard.  The 
hospitalization records do not show that the veteran was 
treated at any time during these inpatient courses for any 
medical problems relating to his service-connected left ankle 
disability.  Even if it were conceded for the sake of 
speculation that he did, in fact, receive such treatment, 
none of the three periods of hospitalization were in excess 
of 21 days in duration as required by 38 C.F.R. § 4.29.

Accordingly, in the absence of treatment for a service-
connected disability for a period in excess of 21 days, there 
is no basis under the law to award a temporary total 
disability evaluation for the periods of hospitalization from 
November 22 - 23, 1993 and January 10 - 12, 1994 at St. 
Francis Hospital, or from April 7 - 23, 1999 at the VAMC.  
See 38 C.F.R. § 4.29 (2001); see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


ORDER

An increased evaluation to 20 percent for Achilles' 
tendinitis of the left ankle is granted.

The claim for a temporary total rating under 38 C.F.R. § 4.29 
for hospitalization at St. Francis Hospital in Memphis, 
Tennessee, for the period from November 22 - 23, 1993 is 
denied.

The claim for a temporary total rating under 38 C.F.R. § 4.29 
for hospitalization at St. Francis Hospital in Memphis, 
Tennessee, for the period from January 10 - 12, 1994 is 
denied.

The claim for a temporary total rating under 38 C.F.R. § 4.29 
for hospitalization at the Jackson, Mississippi, VAMC for the 
period from April 7 - 23, 1999 is denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

